 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 81 
474 
St. George Warehouse 
and 
Merchandise Drivers Lo-
cal No. 641, International Brotherhood of Team-
sters.  Cases 22ŒCAŒ23223, 22ŒCAŒ23259, and 
22ŒCAŒ23270
 August 10, 2010 
SECOND SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On November 17, 2008, the two sitting members of the 
Board issued a Second Supple
mental Decision and Order 
in this proceeding, which is reported at 353 NLRB 497.
1  Thereafter, the Respondent filed a petition for review in 
the United States Court of Appeals for the Third Circuit, 
and the General Counsel filed a cross-application for 
enforcement.  On June 17, 
2010, the United States Su-
preme Court issued its decision in 
New Process Steel, 
L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
3(b) of the Act, in order to exercise the delegated author-
ity of the Board, a delegee 
group of at least three mem-
bers must be maintained.  Th
ereafter, the court of appeals 
remanded this case for further proceedings consistent 

with the Supreme Court™s decision. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and conclu-

sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 353 
NLRB 497, which is incorporated herein by reference.
3                                                           
 2 Consistent with the Board's general practice in cases remanded 
from the Courts of Appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 

all cases assigned to a panel, the Board members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the issuance of this decision.
 3 In incorporating the prior decisi
on, Member Becker notes that no 
exceptions were filed to the judge's 
application of the job search re-
quirements set forth in 
Grosvenor Resort
, 350 NLRB 1197 (2007), or 
his finding that Sides satisfied them.  See 353 NLRB at 497 fn. 2.  In 
addition, Member Becker notes that
, like then-Chairman Schaumber, he 
does not rely on the judge's articulated "assumptions" in adopting the 

judge's findings.  Id. 
 